454 So. 2d 1067 (1984)
INDUSTRIAL TRACTOR COMPANY, Petitioner,
v.
John BARTLETT, Individually and D/B/a Bartlett Excavating, Respondent.
No. 84-1086.
District Court of Appeal of Florida, Fifth District.
August 16, 1984.
Daniel F. Hubsch of Hubsch and Aguilar, P.A., Jacksonville, for petitioner.
No appearance for respondent.
COWART, Judge.
Petitioner brought an action in replevin against respondent and included a claim for punitive damages in its amended complaint. Subsequently petitioner sought discovery of documentation of respondent's finances in connection with its claim for punitive damages. By motion for protective order, however, respondent requested the trial court to limit discovery of his finances and the trial court granted his motion. Petitioner now seeks review of this order by writ of common law certiorari.
We note that common law certiorari is available to review orders which grant discovery because of the irreparable harm involved when an order impermissibly grants discovery of a non-discoverable item. See, e.g., East Colonial Refuse Service, Inc. v. Velocci, 416 So. 2d 1276 (Fla. 5th DCA 1982); Travelers Insurance Company v. Habelow, 405 So. 2d 1361 (Fla. 5th DCA 1981). However, it is generally held that certiorari may not be utilized to review orders which deny discovery because such orders, if in error, can be rectified upon plenary appeal. See, e.g., Esman v. Board of Regents, 425 So. 2d 156 (Fla. 1st DCA 1983); Professional Medical Specialties, Inc. v. Renfroe, 362 So. 2d 397 (Fla. 4th DCA 1978). Accordingly, the petition for writ of certiorari is denied.
DENIED.
COBB, C.J., and FRANK D. UPCHURCH, Jr., J., concur.